Citation Nr: 0120544	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 22, 1999, 
for a combined 20 percent evaluation for the veteran's 
service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), under which the RO increased the rating 
for meniscal tear with internal derangement, left knee, 
status post bursitis, popliteal Baker's cyst, to 10 percent, 
effective July 22, 1999, and assigned a separate 10 percent 
evaluation of 10 percent for degenerative joint disease of 
the left knee, effective the same date, for a combined rating 
of 20 percent.  The veteran indicated that he was satisfied 
the evaluation of his service-connected left knee disability, 
but he disagreed with the effective date of the increase.

In August 2000, the veteran sent the RO copies of 
correspondence he had with the VA medical center.  In the 
letter dated April 11, 2000, the veteran appears to be 
asserting a claim of entitlement to service connection for a 
left wrist disability as secondary to his service-connected 
left knee disorder.  This issue is referred to the RO for any 
appropriate notice and development.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was 
established by rating decision in March 1947 and the 
noncompensable disability evaluation was confirmed in an 
August 1947 rating decision.  The veteran was notified of 
both rating decisions, and he did not appeal.

2.  The veteran filed an informal claim for an increased 
evaluation for his service-connected left knee disability in 
January 2000, with attached VA medical records dated 
July 22, 1999.  

3.  There is no evidence of VA or private medical treatment 
for a left knee disorder prior to July 22, 1999.


CONCLUSIONS OF LAW

1.  The August 1947 rating decision is final.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2000).

2.  An effective date earlier than July 22, 1999 for an 
increased evaluation for the veteran's service-connected left 
knee disability is not warranted.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Entitlement to service connection for a scar of the left 
popliteal space as a result of a Baker's cyst operation was 
established in a March 1947 rating decision of the Fort 
Jackson, South Carolina, regional office.  It was evaluated 
as noncompensably disabling at that time, and the veteran was 
informed of the rating by letter dated April 14, 1947.  He 
was advised that "[i]n case this disability increases in 
severity, your claim will be reconsidered upon the receipt of 
satisfactory evidence from you of the increase."  He was 
also advised that, if he had any evidence available to him 
that would warrant a different decision, he should submit it 
immediately for consideration.  He was also told that he 
could appeal the decision if he felt it was not in accord 
with the law and the facts in his case, and he was told how 
to go about making such an appeal.

Shortly thereafter, further service department clinical 
records were received at the RO, and the RO issued a 
confirmed rating decision dated April 21, 1947.  The veteran 
thereafter appeared before the rating board, which determined 
that he should be examined.  A VA examination was accorded 
him in August 1947.  The examiner classified the veteran's 
left knee disability as bursitis, popliteal (Baker's cyst) 
left knee, mild.  The RO issued a rating decision in August 
1947 in which it changed the characterization of the 
veteran's disability to match the diagnosis given by the VA 
examiner.  The evaluation remained noncompensable.  He was 
notified of the rating decision by letter dated August 29, 
1947, and he was reminded of his appeal rights.

The rating was again confirmed in rating decisions in October 
1947, June 1948, and March 1949, each time following receipt 
of an additional service department medical record or 
records.  Other than correspondence relating to education 
benefits, there was no further contact from the veteran until 
January 11, 2000, when the veteran submitted a statement in 
support of claim to the St. Petersburg, Florida, regional 
office.  In the statement, the veteran requested an increased 
evaluation for his service-connected left knee condition.  He 
attached copies of the April 1947 letter notifying him of the 
grant of service connection, the May 1947 letter notifying 
him that an examination would be scheduled, a notice of 
entitlement to VA treatment, and VA treatment records from 
the VA outpatient clinic in Orlando, Florida, dated July 22, 
1999.  The treatment records show complaints of, diagnosis, 
and treatment for the veteran's left knee.  They show that he 
was a new patient, needing evaluation, on July 22, 1999.

The veteran was scheduled for and underwent a VA examination 
to assess his left knee disability in March 2000, and the RO 
thereafter requested clarification from the VA examiner as to 
whether current diagnoses were progressions of the condition 
for which service connection had been established.  Upon 
receipt of that clarification, the RO, in a July 2000 rating 
decision, assigned a 10 percent evaluation for meniscal tear, 
status post bursitis, popliteal Baker's cyst, left knee, and 
assigned a separate 10 percent evaluation for the new 
diagnosis of degenerative joint disease (DJD) of the left 
knee.  Both ratings were effective July 22, 1999, the date of 
the VA outpatient treatment records the veteran had submitted 
with his claim.  The rating decision explained that the 
effective date was the date of the treatment records, because 
they showed that an increase had occurred.

The veteran was notified of this rating decision by letter 
dated August 7, 2000.  Enclosed with the letter was a copy of 
the rating decision.

The veteran wrote to the RO in August.  He said that he did 
not object to the percentage evaluation of his left knee 
disability.  He stated that he objected to using the word 
"bursitis" in referring to his left knee disability and 
that he disagreed with the effective date of the 
compensation.  He said that he disagreed with the effective 
date of compensation because he had had the problem for 
years, and it did not start recently.  He enclosed with this 
letter a copy of a memorandum he had prepared, dated in 
January 2000, in which he set out the history of his left 
knee injury in service and his subsequent surgery in service, 
his history of minor pains in the left knee, and his work 
history, including accommodations he made in performing his 
work that enabled him to avoid most of the minor pains that 
came with overuse of the knee.  He reported that, about three 
or four years before, he began to trip for no apparent 
reason.  He said it was not too frequent.  He said that, by 
April or May 1999, his tripping became more frequent.  He 
said his wife had observed him almost fall many times because 
of instant pain and nonfunctional operation of his leg.  He 
said he contacted VA to see about treatment and was given an 
appointment on July 22, 1999.  He said that, in the meantime, 
he fell when his left leg gave out.  He reported receiving a 
knee brace when he went for his July 22 appointment, and that 
the knee brace seemed to help his walking and that his leg 
did not fall out from under him with the brace, as it had in 
the past.

The veteran also included copies of correspondence between 
him and the VA hospital concerning a challenge to a copayment 
and then to a charge to his insurance company.

The RO sent the veteran a statement of the case in September 
2000.  The statement of the case explained the regulations 
applicable to effective dates.

In his substantive appeal, the veteran again stated that he 
did not disagree with the percentage evaluation of his 
service-connected left knee disorder.  He again enclosed 
copies of the April 1947 notice of the grant of service 
connection and the May 1947 letter notifying him that an 
examination would be scheduled.  According to the veteran, an 
examination was never scheduled, so he elected to accept his 
pain and discomfort until he began falling as a result of the 
service-connected left knee disability.  He said that he felt 
VA should pay him compensation from the date on the letter 
notifying him that service connection had been granted, i.e., 
effective April 14, 1947.

In a letter accompanying his substantive appeal, the veteran 
said that he "could have and most likely should have filed a 
follow up of the initial claim" but stated that he was in a 
competitive job situation, and he elected not to follow up 
because if he had "obtained a disability" it would have 
added 10 points to his qualification score, and he felt he 
needed to compete without that added score.  He said he 
suffered general discomfort from 1947.  He said the 
discomfort grew in severity as the years passed, and finally 
he went to VA for answers.  He reiterated that he did not 
agree with the diagnosis the VA doctors had given.  He said 
he felt VA should consider dating his compensation back to 
1947, because his pain did not start in 1999.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim for earlier effective date.  The question 
the Board must now address is whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the appellant in the Board's consideration 
of this question without referring it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to effective dates in the statement of the case in 
September 2000.  He was advised of the evidence that would 
support or help substantiate his claim in the rating decision 
of July 2000 and the statement of the case.  He was told of 
his right to a hearing and did not request one.  His relevant 
treatment records have been associated with the file.  The 
substantive laws and regulations to be applied are the same 
as those of which the appellant has had notice, and he has 
presented cogent argument in support of his claim.  There is 
no prejudice to him in deciding his claim on the merits, 
because he has been told what the requirements are to prove 
his claim, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case, as will be discussed more 
fully below.  Further development and further expending of 
VA's resources is not warranted.

This appeal arises from the veteran's claim of entitlement to 
an effective date earlier than July 22, 1999, for an 
increased evaluation for the veteran's service-connected left 
knee disability.  There is no application form that is 
required in order to claim entitlement to an earlier 
effective date, and there is thus no issue as to substantial 
completeness of an application.  See 38 U.S.C.A. § 5102 (West 
Supp. 2001).

The veteran's claim was generated through a notice of 
disagreement with the effective date of an increased 
evaluation.  Effective dates are established through 
application of the law to the facts in the particular case, 
and the veteran was informed of that law and of the reason 
for the effective date assigned in both the rating decision 
and the statement of the case.  He has thus had notice of the 
information and evidence necessary to support his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).

There is no unfulfilled duty to assist in obtaining evidence 
to substantiate the claim, because there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001).  The veteran has indicated in his 
statements that his outpatient VA treatment on July 22, 1999, 
was the first treatment he sought for his left knee since 
1947.  He was accorded a VA examination after he filed his 
claim for increase, and that report and a follow-up are of 
record.  There is no indication of additional potentially 
relevant and available records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  


B.  Effective Date

The veteran contends, in essence, that his service-connected 
left knee disorder has caused him pain since 1947 and that 
his increased evaluation should be effective in April 1947, 
when he was notified of the grant of service connection and 
the noncompensable evaluation.  He maintains that he did not 
make a claim prior to his most recent claim because he was in 
a competitive status position with other field engineers and 
he did not want that 10-point preference advantage.

The effective date of an increased evaluation for a service-
connected disability is governed by law and regulation.  
Under generally applicable criteria, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  However, the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if an application is received within 
one year from such date; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2000).  

The veteran was granted service connection for his left knee 
disability in March 1947, and a noncompensable evaluation was 
assigned.  The veteran's evaluation was continued as 
noncompensable, until he eventually applied for an increased 
evaluation in January 2000.  At that time, he stated that his 
left knee condition had worsened.  He also submitted VA 
outpatient treatment records related to the left knee, dated 
July 22, 1999.  The RO granted the veteran's increased rating 
effective the date of that July 22, 1999, outpatient 
treatment record.

This outpatient record, followed by the January 2000 informal 
claim from the veteran, reflects both the date of claim and 
the earliest date that it is ascertainable that an increase 
in disability had occurred.  There is simply no objective 
medical evidence on which to assign an effective date any 
earlier.  The veteran has stated that he did not seek medical 
treatment for his left knee from 1947 to 1999.  He asserted 
that he managed any pain he had with it during all those 
years, but reports that he did have pain all along and that 
he began to have problems tripping three or four years 
before, which became more pronounced in April or May 1999. 

The Board does not doubt the truth of any of the veteran's 
contentions as to how he dealt with his left knee disability 
through the years, the discomfort he felt, or his report of 
beginning to have problems with tripping several years before 
seeking treatment.  The Board is, however, constrained by 
applicable law and regulations.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.101(a) (2000).  There is no 
provision of law or regulation that would permit the Board to 
assign an effective date earlier than the date of the medical 
evidence showing that his left knee disorder had increased in 
severity.  The veteran's outpatient treatment on July 22, 
1999, is clearly shown to be an intake assessment of a new 
patient, and he has reported that it was the first time he 
sought VA treatment or evaluation for his knee after 
establishing service connection in 1947.  The veteran sought 
no treatment before then, and he did not file a claim for an 
increased evaluation.

The veteran has contended that he was not given a VA 
examination in 1947 after he was notified in May 1947 that 
one would be scheduled.  This contention is without merit, as 
the evidence clearly shows that the veteran was given an 
examination and a special surgical examination on August 18, 
1947.  These reports of examination are in the veteran's 
claims file, and they were the basis of the rating decision 
in August 1947, of which the veteran was properly notified on 
August 29, 1947.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of the Department as to 
written conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(2000).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(a), (b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  The August 1947 rating 
decision is thus final.

Previous decisions which are final and binding, including 
decisions as to degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2000).  The veteran has not alleged that 
the 1947 rating of his left knee disability was clearly and 
unmistakably erroneous.  He has not alleged that the correct 
facts were not before the adjudicators, or that the law was 
incorrectly applied, or that there was an undebatable error 
but for which the result would have been manifestly 
different.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  He has asserted that he knew he could appeal the 
rating but that he elected not to pursue it because he did 
not want to have a 10-point civil service preference.  

Whatever his reasons, he did not appeal that decision and has 
not either asserted clear and unmistakable error or pointed 
to any such error in adjudicating his claim in 1947.  He has 
asserted that his service-connected left knee disorder should 
not have been characterized as bursitis, but that is what the 
examining doctors called it in 1947.  In the citation of 
disabilities on rating sheets, the diagnostic terminology 
will be that of the medical examiner.  See 38 C.F.R. § 4.27 
(2000).

Accordingly, as the August 1947 rating decision is final, and 
as the evidence shows neither treatment for the left knee 
disability nor a claim for increase before July 22, 1999, 
there is no legal basis to assign an effective date for the 
increased evaluation prior to that date.


ORDER

An effective date earlier than July 22, 1999, for a combined 
20 percent evaluation for the veteran's service-connected 
left knee disability is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

